          Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America
                                                         Protective Order
                     v.
                                                         20 Cr. 653 (RA)
 Sherzod Rasulov, Artur Sattarov,
 Shakhzod Yunusov, Sukhrob Sobirov,
 and Djonibek Rahmankulov,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the

Court hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality and business interests of individuals and

entities; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of

uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and

(iv) that is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
             Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 2 of 10




whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material may be disclosed by counsel to:

             (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

             (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material may be disclosed by counsel to personnel for whose

conduct counsel is responsible, i.e., personnel employed by or retained by counsel, as needed for

purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.




                                                  2
          Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 3 of 10




        5. This Order does not prevent the disclosure of any disclosure material in any motion,

hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

However, sensitive disclosure material pertinent to any motion before the Court should initially be

filed under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from Sherzod Rasulov, Artur Sattarov, Shakhzod Yunusov,

and Sukhrob Sobirov: Upon consent of all counsel, the Government is authorized to disclose to

counsel for the defendants, for use solely as permitted herein, the entirety of such seized ESI as

the Government believes may contain disclosure material (“the seized ESI disclosure material”).

The defendants, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,

personnel employed by or retained by counsel, may review the seized ESI disclosure material to

identify items pertinent to the defense. They shall not further disseminate or disclose any portion

of the seized ESI disclosure material except as otherwise set forth under this Order.

        7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion


                                                   3
            Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 4 of 10




made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

        8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material, including seized ESI

disclosure material. All such persons shall be subject to the terms of this Order. Defense counsel

shall maintain a record of what information has been disclosed to which such persons.

        9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                     Retention of Jurisdiction
        10. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

        11. This Order may be signed in counterparts and transmitted by facsimile and/or electronic




                                                 4
          Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 5 of 10




copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney

by: _____________________________                            12/14/2020
                                                      Date: _____________________
    Thane Rehn
    Assistant United States Attorney

_____________________________                         Date: _____________________
Rovshan Sharifov, Esq.
Attorney for Sherzod Rasulov

_____________________________                         Date: _____________________
Albert Y. Dayan, Esq.
Attorney for Artur Sattarov

_____________________________                         Date: _____________________
Michael Mullen, Esq.
Attorney for Shakhzod Yunusov

_____________________________                         Date: _____________________
Jason M. Baxter, Esq.
Attorney for Sukhrob Sobirov

_____________________________                         Date: _____________________
Joseph W. Murray, Esq.
Attorney for Djonibek Rahmankulov

SO ORDERED:

Dated: New York, New York
       December ___, 2020
                                                   _________________________________
                                                   THE HONORABLE RONNIE ABRAMS
                                                   UNITED STATES DISTRICT JUDGE



                                              5
Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 6 of 10
Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 7 of 10
Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 8 of 10
Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 9 of 10
       Case 1:20-cr-00653-RA Document 35 Filed 01/07/21 Page 10 of 10




copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney

b��                                                   Date:    12/14/2020
 Thane Rehn
 Assistant United States Attorney

                                                      Date:
Rovshan Sharifov, Esq.
Attorneyfor Sherzod Rasulov

                                                      Date:
Albert Y. Dayan, Esq.
Attorneyfor Artur Sattarov

                                                      Date:
Michael Mullen, Esq.
Attorneyfor Shakhzod Yunusov

                                                      Date:



                                                       Date:
J seph W. Murray, Esq.
�ttorneyfor Djonibek Rahmankulov

SO ORDERED:

Dated: New York, New York
       January 6, 2021

                                                   THE HONORABLE RONNIE ABRAMS
                                                   UNITED STATES DISTRICT JUDGE



                                               5
